Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


In reply to the Non-Final Office Action mailed on 11/16/2020, the Applicant has filed a response on 2/1/2021 amending claims 1, 3, 5-6, 81-11, 13, 15-16, 18 and 20. No claim has been added or cancelled. Claims 1-20 are pending in this application.

Previous objections to the claims are partially withdrawn in view of Applicant’s amendments filed on 2/1/2021.

Previous rejections under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments filed on 2/1/2021.

Claim Objections

Regarding claims 1, 5, 8-11, 15 and 18-20, these claims are objected because they use and do not define the acronym “VDD”. The acronym should be fully titled or defined so one skill in the art can quickly ascertain the gist of the applicant’s specification. The Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner suggests to define the limitation in the claim to read “a first constant voltage (VDD) signal line”. Appropriate corrections are required.

Regarding claims 9-10 and 19-20, these claims are objected because they use and do not define the acronym “VSS”. The acronym should be fully titled or defined so one skill in the art can quickly ascertain the gist of the applicant’s specification. The Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner suggests to define the limitation in the claim to read “a second constant voltage (VSS) signal line”. Appropriate corrections are required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0287936).

Regarding claim 1, Kim discloses a display panel, comprising: 
a display area (see pixel area DA in Figs. 2-4; para[0050]);
a non-display area surrounding the display area (see pixel area NDA in Figs. 2-4; para[0050]), wherein the non-display area includes a bending area see bending area 1BA in Figs. 1-4, 6 and 7B-7C; para[0046]) and a bonding area away from the display area (see area 2A including a bonding area in Figs. 1-4 and 6; para[0046]; para[0171]-para[0174]); 
a power line, wherein the power line includes a first type of power line and a second type of power line positioned in the bending area (see power lines 13, 23 and 30 in Figs. 2 and 7B-7C; para[0136]; para[0153]); and
at least one insulation layer disposed between the first type of power line and the second type of power line to insulate the first type of power line and the second type of power line from each other (see e.g. insulating layer 165 in Figs. 7B-7C; para[0223]-para[0025]);
wherein the first type of power line and the second type of power line are disposed at different layers in the bending area (see e.g. in Figs. 7B-7C some fanout wires 30 located on a layer different from a layer where 23 is disposed; para[0221]; para[0223]-para[0025]), and the first type of power line is one of a VDD signal line or a data signal line, and the second type of power line is the other of the VDD signal line or the data signal line (see Figs. 2, 6 and 7B-7C; see e.g. power supply line 10/13, power supply line 20/23, and data fanout wire 30; para[0136]; para[0146]-para[0150]; para[0153]; para[0165]-para[0166]; para[0223]-para[0227]; “power supply line 10 may be an operating voltage (ELVDD) line”, including the first connecting part 13; “power supply line 20 may be a common voltage (ELVSS) line”, including the second connecting part 23, ).

Regarding claim 2, Kim discloses all the claim limitations as applied above (see claim 1). In addition, Kim discloses the non-display area includes a first region and a second region positioned at two sides of the bending area, the first region is adjacent to the display area, and the second region is away from the display area (see pixel area NDA in Figs. 1-4 includes area 1A and area 2A); and wherein the power line includes a first uniform voltage portion positioned in the first region and a second uniform voltage portion positioned in the second region, and the first uniform voltage portion and the second uniform voltage portion extend towards the bonding area (see power lines including uniform voltage portions 10/13 (ELVDD) and 20/23 (ELVSS) extending as shown in Figs. 2 and 6, based on the broadest reasonable interpretation of the claimed limitations).

Regarding claim 11, Kim discloses a display module, wherein the display module comprises a display panel (see display panel in Figs. 1-4) and a polarizer layer (see polarizing plate 520 in Figs. 3-4; para[0068]) and a cover layer disposed on the display panel (see encapsulation layer 400 in Figs. 3-4; ), the display panel comprising the same limitations as claim 1, and therefore rejected for the same reasons as claim 1 above.

Regarding claim 12, Kim discloses all the claim limitations as applied above (see claim 11). In addition, it is analogous to claim 2, and therefore it is rejected for the same reasons as claim 2 above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6, 9-10, 13, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0287936), in view of Choi et al. (US 2017/0262109).

Regarding claim 3, Kim discloses all the claim limitations as applied above (see claim 1). In addition, Kim discloses a substrate (see substrate 100 in Figs. 1-4 and 7B-7C), the first type of power line disposed on the substrate (see e.g. 23a on substrate 100 as shown in Fig. 7B; or see e.g. 30a/30b on substrate 100 as shown in Fig. 7C), a first organic filling layer disposed on the first type of see organic insulating layer 165 on 23a as shown in Fig. 7B; or see organic insulating layer 165 on 30a/30b as shown in Fig. 7C), [[a]] the second type of power line disposed on the first organic filling layer (see e.g. 30b on organic insulating layer 165 as shown in Fig. 7B; or see e.g. 23a on organic insulating layer 165 as shown in Fig. 7C), and a second filling layer disposed on the second type of power line are positioned in the bending area (see e.g. layer 140 on 30b as shown in Fig. 7B; or see e.g. layer 140 on 23a as shown in Fig. 7C). However, Kim does not appear to expressly disclose the second filling layer is organic.
Choi discloses a second organic filling layer (see layer 730 in Figs. 3A-4I; para[0087]; para[0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Kim’s invention, with the teachings in Choi’s invention, to have the second filling layer is organic, for the advantage of a feasible material that provides flexibility while protecting elements underneath (para[0087]; para[0091]).

Regarding claim 6, Kim discloses all the claim limitations as applied above (see claim 1). In addition, Kim discloses the first type of power line includes a first signal line and a second signal line (see e.g. lower 30a/30b and upper 30a/30b as shown in Fig. 7C);
a substrate (see substrate 100 in Figs. 1-4 and 7C), the first signal line disposed on the substrate (see e.g. lower 30a/30b on substrate 100 as ), a first organic filling layer disposed on the first signal line (see organic insulating layer 165 on lower 30a/30b as shown in Fig. 7C), [[a]] the second signal line disposed on the first organic filling layer (see e.g. upper 30a/30b on organic insulating layer 165 as shown in Fig. 7C), a second filling layer disposed on the second signal line (see e.g. layer 140 on upper 30a/30b as shown in Fig. 7C), the second type of power line disposed on the second filling layer (see e.g. 23a on layer 140 as shown in Fig. 7C, based on the broadest reasonable interpretation of the claimed limitation), and a third filling layer disposed on the second type of power line are positioned in the bending area (see e.g. layer 600 on 23a as shown in Fig. 7C). However, Kim does not appear to expressly disclose the second filling layer and the third organic filling layers are organic.
Choi discloses a filling layer being organic (see layer 730 in Figs. 3A-4I; para[0087]; para[0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Kim’s invention, with the teachings in Choi’s invention, to have the second filling layer and the third organic filling layers are organic, for the advantage of using feasible materials that provide flexibility while protecting elements underneath (para[0087]; para[0091]).

Regarding claim 9, Kim discloses all the claim limitations as applied above (see claim 1). In addition, Kim discloses the display panel further comprises a VSS signal line, and the VSS signal line extends from the display area to the bonding area (see Fig. ); and
wherein the VSS signal line and the VDD signal line are formed in a same process (para[0138]; “The power supply line 10, 13, 20, 23 may be formed using a same material as the source electrode 215a and the drain electrode 215b”; “For example, the power supply line 10, 13, 20, 23 may be made of one or more of aluminum (Al), platinum (Pd), silver (Ag), magnesium (Mg), gold (Au), nickel (Ni), neodymium (Nd), iridium (Ir), chrome (Cr), lithium (Li), calcium (Ca), molybdenum (Mo), titanium (Ti), tungsten (W), and copper (Cu)”). However, Kim does not appear to expressly disclose the process in which the VSS signal line and the VDD signal line are formed is a photomask process.
Choi discloses signal lines formed in a photomask process (para[0175]; para[0181]; para[0186]; para[0188]; para[0194]; para[0215]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Kim’s invention, with the teachings in Choi’s invention, to have the VSS signal line and the VDD signal line see para[0004] of Hao (US 2018/0301482)).

Regarding claim 10, Kim and Choi discloses all the claim limitations as applied above (see claim 9). In addition, Kim discloses a gate driver on array (GOA) signal line (see e.g. fanout wires 30 also comprising the claimed gate driver on array (GOA) signal line, based on the broadest reasonable interpretation of the claimed limitations; “the second conductive layer 213a formed on a same layer as the gate electrode 213 of the thin film transistor 210 corresponds to the data fanout wire 30”; para[0167]; para[0169]);
wherein the GOA signal line is positioned at two sides of the display panel, and is positioned between the display area and the VSS signal line (see in Fig. 2 fanout wires 30 positioned at left and right sides of the display panel, between the display area DA and power supply line 20, based on the broadest reasonable interpretation of the claimed limitations);
wherein the GOA signal line extends from the display area to the non-display area (see in Fig. 2 fanout wires 30 extend from DA to NDA); and
wherein the GOA signal line is insulated from the VSS signal line, the data signal line, and the VDD signal line (it is clear that fanout wires 30 comprising the claimed gate driver on array (GOA) signal are necessarily insulated from VSS signal lines (power supply line 20), data signal lines (other fanout wires 30 corresponding to ).

Regarding claims 13, 16 and 19-20, these claims are analogous to claims 3, 6 and 9-10 respectively, and therefore are rejected for the same reasons as claims 3, 6 and 9-10, respectively.

Claim(s) 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0287936), in view of Choi et al. (US 2017/0262109) as applied to claim 3 above, and further in view of Chen (US 2020/0166791).

Regarding claim 4, Kim and Choi disclose all the claim limitations as applied above (see claim 3). In addition, Kim discloses the substrate (see 100 in Figs. 3-4), a second metal layer disposed on the substrate (see gate electrode 213 in Figs. 3-4; para[0093]; para[0104]; “the second conductive layer 213a, 213b is made of a same material as a gate electrode 213 of the thin film transistor 210 and is located on a same layer as the gate electrode 213”; “the second conductive layer 213a, 213b may include molybdenum”), and a third metal layer disposed on the second metal layer are positioned in the display area (see the source electrode 215a and the drain electrode 215b in Figs. 3-4; para[0107]; para[0138]; “the first conductive layer 215c may be made of a same material as the ); and
wherein the first type of power line and the second metal layer are formed in a same process (see in Figs. 3-4, e.g. as the claimed first type of power line, “power supply line… 20, 23… formed using a same material as the source electrode 215a and the drain electrode 215b”, “For example,… molybdenum (Mo)”, same as gate electrode 213 (claimed second metal layer); para[0093]; para[0104]; para[0107]; para[0138]; para[0168]), and the second type of power line and the third metal layer are formed in a same process (see in Figs. 3-4, e.g. as the claimed second type of power line, data fanout wire 30, formed in a same process as the source electrode 215a and the drain electrode 215b (claimed third metal layer), and the conductive layer 215c; “The first conductive layer 215c may correspond to a fanout wire or a power supply line”; “the first conductive layer 215c may be made of a same material as the source electrode 215a and the drain electrode 215b, and in this case, a conductive layer may be formed on a front surface of the substrate 100 and then patterned to form the source electrode 215a, the drain electrode 215b, and the first conductive layer 215c”; “The power supply line 10, 13, 20, 23 may be formed using a same material as the source electrode 215a and ).
In addition, in the combination, Choi discloses processes in which layers are formed are photomask processes (e.g. “The photo resist pattern is formed on the first conductive material layer by using a mask, and then the first conductive material layer is patterned to thus form the gate electrode 213”; “the source electrode 215a, the drain electrode 215b, and the third signal wiring 215c are formed by depositing a second conductive material layer on the interlayer insulating layer 130, forming a photo resist pattern on the second conductive material layer by using a mask, and patterning the second conductive material”; “The fan-out wiring 720a, the touch wire 720, and the touch electrode 710 may be simultaneously formed by forming a photo resist pattern on the fourth conductive material layer by using a mask and patterning a fourth conductive material”; para[0105]; para[0176]; para[0181]; para[0186]; para[0188]; para[0215]; see Figs. 7A-7D and 7G).
see para[0004] of Hao (US 2018/0301482)).
However, the combination of Kim and Choi do not appear to expressly disclose a first metal layer disposed on the substrate, and the second metal layer disposed on the first metal layer.
Chen discloses a first metal layer disposed on a substrate, and a second metal layer disposed on the first metal layer (para[0018]; see in Fig. 1A; “gate electrode 12 is formed on the substrate 11”, and “may have a double-layered structure, wherein a bottom layer of the gate electrode 12 can be a Mo layer [claimed first metal layer], and a top layer of the gate electrode 12 can be a MoN layer [claimed second metal layer]”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Kim’s and Choi’s combination, with the teachings in Chen’s invention, to have a first metal layer disposed on the substrate, and the second metal layer disposed on the first metal layer, for the advantage of a multi-layered gate electrode structure, as an alternative to a single layer gate electrode structure, that uses feasible electrode materials to attain a desired thickness of the gate electrode (para[0018]).

claim 5, Kim, Choi and Chen disclose all the claim limitations as applied above (see claim 4). In addition, Kim discloses the first type of power line is [[a]] the VDD signal line (see Figs. 2, 6 and 7B; e.g. as the claimed first type of power line “power supply line 20 may be a common voltage (ELVSS) line”, including the second connecting part 23, that is, a constant voltage signal line, based on the broadest reasonable interpretation of the claimed limitation; para[0147]), and the second type of power line is the data signal line (see Figs. 2, 6 and 7B; see e.g. as the claimed second type of power line, “The data fanout wire 30… may apply the data voltage to a data wire arranged in the pixel area DA”; para[0165]).

Regarding claims 14-15, these claims are analogous to claims 4-5 respectively, and therefore are rejected for the same reasons as claims 4-5, respectively.

Allowable Subject Matter

Claims 7-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon overcoming any applicable claim objection as indicated in this office action (see objections to claims 8 and 18 above).


The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 7 (and similar claim 17), Kim and Choi disclose all the claim limitations as applied above (see claim 6). However, the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “the substrate, a first metal layer disposed on the substrate, a second metal layer disposed on the first metal layer, and a third metal layer disposed on the second metal layer are positioned in the display area; and wherein the first signal line and the first metal layer are formed in a same photomask process, the second signal line and the second metal layer are formed in a same photomask process, and the second type of power line and the third metal layer are formed in a same photomask process”, as claimed in claim 7 (and similar claim 17).
	
	Regarding claim 8, it is objected based on its dependency on claim 7.

Regarding claim 18, it is objected based on its dependency on claim 17.



Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623